DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks in light of the most recent claim amendments. Upon further review, the most recent amendments, and the accompanying arguments, appear to be unclear. 
With respect to the claim limitation, “a grouping device configured to group the plurality of power supply groups into at least two groups so that at least one group includes the plurality of power supply groups,” it is unclear as to how this is to be done or carried out. If a grouping device is to be configured in such a manner so as to group the plurality of power supply groups into at least two groups (emphasis added), then how is the claimed “at least one group” 
As previously discussed within Hadar (Fig. 4) the control device is seen as system management unit 204. Fig. 4 of Hadar further teaches a plurality of power supply groups having at least one distributed power supply, as each respective solar module and accompanying LMU are believed to constitute a group (i.e. SMU 204 will group solar module 201a and LMU 202a as a first group; solar module 201b and LMU 202b as a second group; etc.). Furthermore, it is believed that the teachings of Hadar, paragraph 0049 for example, disclose that the power supply groups are to be grouped in such a manner so as to minimize voltage variance on the string (i.e. minimizing a difference in total outputs from the distributed power supplies between the groups). However, for the sake of expediting prosecution, the Examiner will supply prior art which clearly and explicitly teaches that it is known in the art for distributed power supplies to be controlled in such a manner so as to minimize a difference in total power outputs from the .
Claim Objections
Claims 1, and 7-8 objected to because of the following informalities:  independent claims 1, and 7-8 each include variants of the language reciting, “a grouping device configured to group the plurality of power supply groups into at least two groups so that at least one group includes the plurality of power supply groups”. As stated above, said language is unclear because it is not evident as to how the plurality of power supply groups are to be grouped into at least two groups while at least one of those two groups is to include the plurality of power supply groups Said claim language indicates that, despite the presence of two groups, only one of said groups is to contain the plurality of power supply groups. For the sake of expediting prosecution, the Examiner will interpret said limitation under its broadest reasonable interpretation. In this instance, a grouping device configured to group the plurality of power supply groups into at least two groups so that each group includes at least one of the plurality of power supply groups.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadar et al. (U.S. Patent Publication Number 2010/0127571) in view of Chaudhuri et al. (U.S. Patent Publication Number 2015/0256094) and in further view of Hadar et al. (U.S. Patent Publication Number 2011/0025130; hereinafter referred to as Hadar ‘130).
Regarding Claim 1:
Hadar et al. discloses a control device of a distributed power supply system (Fig. 4, system management unit 204 and its related discussion) which includes a plurality of power supply groups having at least one distributed power supply (Fig. 4, solar modules 201a-201n, and their related discussion), and a rectifier which is provided corresponding to each of the power supply groups, and rectifies AC power of the distributed power supply to DC power, so that the DC power rectified by the rectifier is collected to transmit the electric power (Fig.’s 2 and 4, LMUs 202a-202n each respectively comprising a rectifier in the form of diode D1 with switch Q2, and their related discussion), the control device comprising: a grouping device configured to group the plurality of power supply groups into at least two groups so that at least one group includes the plurality of power supply groups (Fig. 4, system management unit 204 establishing unique and individualized communication with each LMU 202a-202n associated with their respective solar modules 201a-201n, and their related discussion; see, for example, paragraphs 0057, 0110-0112, etc. which disclose the system management unit 204 treating each string of the system individually, i.e. “grouping” the solar modules into individual strings or “groups”. For example, a first group comprising of solar module 201a with LMU 202a, a second group comprising of solar module 201b with LMU 202b, etc.); a (Fig.’s 2 and 4, system management unit 204 in communication with LMUs 202a-202n comprising controllers 109 for processing duty cycle signals 104a and phase signals 104b, and their related discussion; see, for example paragraphs 0046, 0049, 0057, etc. which disclose providing different phase signals for each respective group, LMU unit with respective solar module. While different phase signals are transmitted to groups on an individual basis, there is a singular phase signal sent to said individual group, i.e. a group is to receive one signal, while said one signal may be different from the one signal received by a different group); a transmission device configured to transmit the phase command generated by the phase command generation device to the distributed power supplies of the power supply groups (Fig.’s 2 and 4, system management unit 204 in communication with LMUs 202a-202n comprising controllers 109 for processing duty cycle signals 104a and phase signals 104b, and their related discussion; see, for example paragraphs 0046, 0049, 0057, etc. which disclose transmitting the phase signal to each group). While Hadar discloses a control device for performing the recited functionalities of a grouping device, a phase command generation device, and a transmission device, Hadar fails to explicitly teach the control device comprising each individual device as claimed (i.e. the functionalities of each device are implemented within the singular controller, system management unit 204). However, regarding the system management unit of Hadar not comprising a grouping device, a phase command generation device, and a transmission device, Nerwin v. Erlichman, 168 USPQ 177, 178. In this case, the Examiner believes it would have been an obvious matter to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the structure of the system management unit into various elements, as has been established, the construction of a formerly integral structure, i.e. the system management unit, into various portions, i.e. a grouping device, a phase command generation device, and a transmission device, involves only routine skill in the art. Furthermore, while Hadar discloses the utilization of a filter, not shown, placed “at the local management unit or placed just before the fuse box…” Hadar fails to explicitly teach said filter is configured to reduce a ripple included in the DC power rectified by the rectifier.
However, Chaudhuri et al. discloses a filter configured to reduce a ripple included in the DC power rectified by the rectifier (Fig. 3, DC-side harmonic filter not shown placed along DC bus(es) 332, and its related discussion; see, for example, paragraphs 0004, 0052, etc. which discloses the utilization of a harmonic filter at the DC output so as to reduce DC-ripple effects after rectification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hadar to configure the filter to reduce a ripple in the DC power rectified by the rectifier, as taught within Chaudhuri so as to provide a way to regulate the voltage which will be delivered to an associated load, thereby potentially reducing the amount of power which may be wasted and further mitigating any undesirable effects in a DC circuit. Furthermore, while Modified Hadar, in view of Hadar, is 
However, in an attempt to expedite prosecution, Hadar ‘130, which is similarly directed towards a distributed power supply system with a control device, discloses the control device comprising: a grouping device configured to group the plurality of power supply groups into at least two groups so that at least one group includes the plurality of power supply groups (Fig. 2, solar module 201(1) with LMU 202(1), solar module 201(2) with LMU 202(2), etc., and their related discussion; see, for example, paragraphs 0024, 0030, 0077, etc. which disclose controlling the respective power supplies via a centralized controller and switchable connections in order to control and connect the respective power supply groups to the string bus 210); wherein the grouping device is configured to group the power supply groups to minimize a difference in total power outputs from the distributed power supplies between the groups (Fig.’s 2, 8-10, etc., and their related discussion; see, for example, paragraphs 0024, 0030, 0077, etc. which disclose controlling a first and second output voltage, with respect to the groups of power supplies, so as to provide the same voltage outputs from the first and second supplies to the string bus). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified 
Regarding Claim 3:
Modified Hadar teaches the limitations of the preceding claim 1. Modified Hadar, in further view of Hadar, discloses wherein the phase command generation device is configured to generate the phase command based on the number of phases of the rectifier and the number of groups (Fig.’s 2 and 4, system management unit 204 and its related discussion; see, for example paragraphs 0046, 0049, 0057-0058, 0067, etc. which disclose generating different phase commands so as to minimize voltage variance on the strings, to limit changes in the voltage of the bus, improve overall performance, etc.).
Regarding Claim 5:
Modified Hadar teaches the limitations of the preceding claim 1. Modified Hadar, in further view of Hadar, discloses wherein the group device is configured to change the groups so that the difference in total power outputs from the distributed power supplies between the groups is minimized, when the total power output from the distributed power supplies for each group fluctuates (Fig. 4, system management unit 204 establishing unique and individualized communication with each LMU 202a-202n associated with their respective solar modules 201a-201n, and their related discussion; see, for example, paragraphs 0057, 0068-0070, 0096, etc. which disclose connection and disconnections of solar module strings, i.e. groups, as well as fine tuning and re-adjusted duty cycles applied to the various groups to account for changes such as shifting, shading, etc. so as to improve power performance).
Regarding Claim 6:
Modified Hadar teaches the limitations of the preceding claim 1. Modified Hadar, in further view of Hadar, discloses a distributed power supply system, comprising: a plurality of power supply groups having at least one distributed power supply (Fig. 4, solar modules 201a-201n, and their related discussion), and a rectifier configured to be provided corresponding to each of the power supply groups and rectifies AC power of the distributed power supply to DC power (Fig.’s 2 and 4, LMUs 202a-202n each respectively comprising a rectifier in the form of diode D1 with switch Q2, and their related discussion; see also the teachings of Chaudhuri as discussed above), the control device (Fig. 4, system management unit 204 and its related discussion).
Regarding Claim 7:
Hadar et al. discloses a control method for a distributed power supply system (Fig. 4, system management unit 204 and its related discussion) which includes: a plurality of power supply groups having at least one distributed power supply (Fig. 4, solar modules 201a-201n, and their related discussion), and a rectifier which is provided corresponding to each of the power supply groups, and configured to rectify AC power of the distributed power supply to DC power, so that the DC power rectified by the rectifier is collected to transmit electric power (Fig.’s 2 and 4, LMUs 202a-202n each respectively comprising a rectifier in the form of diode D1 with switch Q2, and their related discussion), the control method comprising: a grouping step of grouping the plurality of power supply groups into at least two groups so that at least one group includes the plurality of power supply groups (Fig. 4, system management unit 204 establishing unique and individualized communication with each LMU 202a-202n associated with their respective solar modules 201a-201n, and their related discussion; see, for example, paragraphs 0057, 0110-0112, etc. which disclose the system management unit 204 treating each string of the system individually, i.e. “grouping” the solar modules into individual strings or “groups”. For example, a first group comprising of solar module 201a with LMU 202a, a second group comprising of solar module 201b with LMU 202b, etc.); a phase command generation step of generating phase commands different from one another for each group to output to the distributed power supplies in the power supply groups belonging to the respective groups, and generating the same phase command to output to the power supply groups belonging to the same group (Fig.’s 2 and 4, system management unit 204 in communication with LMUs 202a-202n comprising controllers 109 for processing duty cycle signals 104a and phase signals 104b, and their related discussion; see, for example paragraphs 0046, 0049, 0057, etc. which disclose providing different phase signals for each respective group, LMU unit with respective solar module. While different phase signals are transmitted to groups on an individual basis, there is a singular phase signal sent to said individual group, i.e. a group is to receive one signal, while said one signal may be different from the one signal received by a different group); a transmission step of transmitting the phase command generated by the phase command generation step to the distributed power (Fig.’s 2 and 4, system management unit 204 in communication with LMUs 202a-202n comprising controllers 109 for processing duty cycle signals 104a and phase signals 104b, and their related discussion; see, for example paragraphs 0046, 0049, 0057, etc. which disclose transmitting the phase signal to each group). While Hadar discloses the utilization of a filter, not shown, placed “at the local management unit or placed just before the fuse box…” Hadar fails to explicitly teach said filter is configured to reduce a ripple included in the DC power rectified by the rectifier.
However, Chaudhuri et al. discloses reducing, with a filter, a ripple included in the DC power rectified by the rectifier (Fig. 3, DC-side harmonic filter not shown placed along DC bus(es) 332, and its related discussion; see, for example, paragraphs 0004, 0052, etc. which discloses the utilization of a harmonic filter at the DC output so as to reduce DC-ripple effects after rectification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hadar to configure the filter to reduce a ripple in the DC power rectified by the rectifier, as taught within Chaudhuri so as to provide a way to regulate the voltage which will be delivered to an associated load, thereby potentially reducing the amount of power which may be wasted and further mitigating any undesirable effects in a DC circuit. Furthermore, while Modified Hadar, in view of Hadar, is believed to teach grouping of the power supply groups to minimize a voltage variance on the string (Fig. 4, system management unit 204 establishing unique and individualized communication with each LMU 202a-202n associated with their respective solar modules 201a-201n, and their related discussion; see, for example, paragraph 0049 which discloses control over the different LMUs such that a voltage variance on a string will be minimized), Modified 
However, in an attempt to expedite prosecution, Hadar ‘130, which is similarly directed towards a distributed power supply system with a control device, discloses the control method comprising: a grouping step of grouping the plurality of power supply groups into at least two groups so that at least one group includes the plurality of power supply groups (Fig. 2, solar module 201(1) with LMU 202(1), solar module 201(2) with LMU 202(2), etc., and their related discussion; see, for example, paragraphs 0024, 0030, 0077, etc. which disclose controlling the respective power supplies via a centralized controller and switchable connections in order to control and connect the respective power supply groups to the string bus 210); wherein grouping of the power supply groups is performed to minimize a difference in total power outputs from the distributed power supplies between the groups (Fig.’s 2, 8-10, etc., and their related discussion; see, for example, paragraphs 0024, 0030, 0077, etc. which disclose controlling a first and second output voltage, with respect to the groups of power supplies, so as to provide the same voltage outputs from the first and second supplies to the string bus)
Regarding Claim 8:
Hadar et al. discloses a control program of a distributed power supply system (see, for example, paragraph 0023 which discloses a computer readable media containing instructions) which includes: a plurality of power supply groups having at least one distributed power supply (Fig. 4, solar modules 201a-201n, and their related discussion), and a rectifier which is provided corresponding to each of the power supply groups, and configured to rectify AC power of the distributed power supply to DC power, so that the DC power rectified by the rectifier is collected to transmit electric power (Fig.’s 2 and 4, LMUs 202a-202n each respectively comprising a rectifier in the form of diode D1 with switch Q2, and their related discussion), the control program comprising: a grouping step of grouping the plurality of power supply groups into at least two groups so that at least one group includes the plurality of power supply groups (Fig. 4, system management unit 204 establishing unique and individualized communication with each LMU 202a-202n associated with their respective solar modules 201a-201n, and their related discussion; see, for example, paragraphs 0057, 0110-0112, etc. which disclose the system management unit 204 treating each string of the system individually, i.e. “grouping” the solar modules into individual strings or “groups”. For example, a first group comprising of solar module 201a with LMU 202a, a second group comprising of solar module 201b with LMU 202b, etc.); a phase command generation step of generating phase commands different from one another for each group to output to the distributed power supplies in the power supply groups belonging to the respective groups, and generating the same phase command to output to the power supply groups belonging to the same group (Fig.’s 2 and 4, system management unit 204 in communication with LMUs 202a-202n comprising controllers 109 for processing duty cycle signals 104a and phase signals 104b, and their related discussion; see, for example paragraphs 0046, 0049, 0057, etc. which disclose providing different phase signals for each respective group, LMU unit with respective solar module. While different phase signals are transmitted to groups on an individual basis, there is a singular phase signal sent to said individual group, i.e. a group is to receive one signal, while said one signal may be different from the one signal received by a different group); a transmission step of transmitting the phase command generated by the phase command generation step to the distributed power supplies of the power supply groups (Fig.’s 2 and 4, system management unit 204 in communication with LMUs 202a-202n comprising controllers 109 for processing duty cycle signals 104a and phase signals 104b, and their related discussion; see, for example paragraphs 0046, 0049, 0057, etc. which disclose transmitting the phase signal to each group). While Hadar discloses the utilization of a filter, not shown, placed “at the local management unit or placed just before the fuse box…” Hadar fails to explicitly teach said filter is configured to reduce a ripple included in the DC power rectified by the rectifier.
However, Chaudhuri et al. discloses reducing, with a filter, a ripple included in the DC power rectified by the rectifier (Fig. 3, DC-side harmonic filter not shown placed along DC bus(es) 332, and its related discussion; see, for example, paragraphs 0004, 0052, etc. which discloses the utilization of a harmonic filter at the DC output so as to reduce DC-ripple effects after rectification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hadar to configure the filter to reduce a ripple in the DC power rectified by the rectifier, as taught within Chaudhuri so 
However, in an attempt to expedite prosecution, Hadar ‘130, which is similarly directed towards a distributed power supply system with a control device, discloses the control method comprising: a grouping step of grouping the plurality of power supply groups into at least two groups so that at least one group includes the plurality of power supply groups (Fig. 2, solar module 201(1) with LMU 202(1), solar module 201(2) with LMU 202(2), etc., and their related discussion; see, for example, paragraphs 0024, 0030, 0077, etc. which disclose controlling the respective power supplies via a centralized controller and switchable connections in order to control and connect the respective power supply groups to the string bus 210); wherein grouping of the power supply groups is performed to minimize a difference in total power outputs from the distributed power supplies between the groups (Fig.’s 2, 8-10, etc., and their related discussion; see, for example, paragraphs 0024, 0030, 0077, etc. which disclose controlling a first and second output voltage, with respect to the groups of power supplies, so as to provide the same voltage outputs from the first and second supplies to the string bus). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Hadar to minimize the difference in total power outputs from the distributed power supplies, as taught within Hadar ‘130, so as to provide a more robust and complete control system capable of selecting, connecting, activating, etc. a combination of the plurality of power supplies so as to achieve a desired total power output.
Regarding claims 9-11:
Modified Hadar teaches the limitations of the preceding claims 1, 7, and 8, respectively. Modified Hadar, in further view of Hadar, discloses the filter is provided in parallel to the rectifier (Fig. 4, filter not shown, and its related discussion; see, for example, paragraph 0045 which discloses the filter, not shown, may be placed at the LMU or placed just before the fuse box, i.e. placed in parallel with the outputs of the various LMU units; it should also be noted: “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In this instance, there is/ would have been a finite number of ways in which a filter may be placed within said system, i.e. either placed in parallel or in series, amounting to a finite number of identified predictable solutions such that reasonable expectations could be ascertained by one of ordinary skill in the art).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadar et al. (U.S. Patent Publication Number 2010/0127571) in view of Chaudhuri et al. (U.S. Patent Publication Number 2015/0256094) in further view of Hadar et al. (U.S. Patent Publication Number 2011/0025130; hereinafter referred to as Hadar ‘130) and in further view of Yamamoto et al. (U.S. Patent Publication Number 2013/0127257).
Regarding Claim 2:
Modified Hadar teaches the limitations of the preceding claim 1. Modified Hadar fails to explicitly teach the transmission device transmits a frequency setting command to the distributed power supply so that the distributed power supply is operated at a frequency higher than a commercial frequency.
However, Yamamoto et al. discloses the transmission device transmits a frequency setting command to the distributed power supply so that the distributed power supply is operated at a frequency higher than a commercial frequency (Fig.’s 1-2, output control section 130 in communication with the various power generating units 1000-1 through 1000-N containing oscillator 102, and their related discussion; see, for example, paragraphs 0058, 0067-0068, 0108, etc. which disclose setting the frequency of the oscillators, and changing the drive frequency of the oscillators so as to change the output voltage of the power generating devices which coincide with a high-frequency system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Hadar to transmit a frequency setting command, as taught within 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836